Citation Nr: 9912585	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for an aortic aneurysm, based upon 
Department of Veterans Affairs medical treatment.

2.  Entitlement to service connection for an aortic aneurysm 
as secondary to a service-connected metastatic mediastinal 
mass.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1981 
and from August 1982 to August 1984.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin. 

The veteran testified at a hearing before the undersigned 
Member of the Board in October 1998.  At that time the 
veteran submitted additional evidence as well as a waiver of 
review of that evidence by the RO.  This evidence has been 
considered in the following decision.  At the hearing the 
veteran stated that he was no longer pursuing the issues of 
an increased rating for residuals of a resection of the right 
fifth rib, an increased rating for residuals of a left 
orchiectomy, or an increased rating for a psychiatric 
disorder.  The veteran raised a claim of entitlement to 
service connection for resection of a rib on his left side.  
This issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran underwent a surgical thoracotomy with removal 
of a mediastinal mass at a VA facility in February 1985.

3.  The veteran's aortic aneurysm did not result from or 
increase in severity as a result of the VA mediastinal mass 
surgery, nor was it caused or worsened by the veteran's 
service-connected metastatic mediastinal mass.  


CONCLUSIONS OF LAW

1.  An aortic aneurysm was not incurred or aggravated as a 
result of surgery for a metastatic mediastinal mass performed 
at a VA facility in February 1985.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (1998).

2.  An aortic aneurysm was not incurred or aggravated as a 
result of a service-connected metastatic mediastinal mass.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented claims which are plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran claims that he developed a aortic aneurysm due to 
thoracic surgery performed at a VA facility in February 1985.  
In the alternative the veteran contends that the aortic 
aneurysm was caused by his service-connected metastatic 
mediastinal mass.

February 1985 VA medical records reveal that the veteran 
underwent an exploratory right thoracotomy with excision of a 
mediastinal mass.  Portions of the veteran's right fifth rib 
and two lymph nodes were removed during the procedure.  

VA medical records show that the veteran was in an automobile 
accident in November 1986. 

In October 1990 VA x-rays revealed a possible aortic 
aneurysm.

The veteran was admitted to a VA hospital in April 1996.  The 
veteran was noted to have been diagnosed as having a thoracic 
aortic aneurysm in 1991.  The examiner indicated that the 
aneurysm had increased in size, from 4.5 cm in 1993 to 5 cm 
in 1996.  Transesophageal echo in March of 1986 showed a 
false aneurysm with a contained rupture of the descending 
thoracic aorta, beginning distal to the left subclavian 
artery.  The aneurysm was surgically removed at a VA hospital 
on April 5, 1996.  The aneurysm was 5.5 cm in size, was 
located 10 cm from the teeth, and was 10 cm long.

The veteran was afforded a VA examination on April 23, 1996.  
It was noted that the veteran had undergone a left 
thoracotomy with resection and repair of a descending 
thoracic aortic aneurysm a few weeks previously.  

On VA examination in July 1996 the examiner noted the 
veteran's history of metastatic carcinoma of the mediastinum 
and subclavicular, with right thoracotomy and resection of 
the right rib.  The veteran complained that the thoracic 
aortic aneurysm was due to the surgery performed on the 
metastatic cancer.  The examiner noted that he had reviewed 
the claims file and that the information was not complete.  
The examiner went over everything with the veteran and 
examined him.  The veteran reported a motorcycle accident in 
1988.  He was hospitalized for a dislocated hip and multiple 
fractured bones in his feet.  He reported another accident in 
1988 when he was in a head on collision while sitting in the 
passenger seat.  At that time he walked away and was 
apparently not seen by physicians.  The aneurysm was 
diagnosed in 1991.  The examiner noted that at no time had 
the veteran had any chemotherapy or radiation.  The examiner 
stated that at first he thought that the veteran might have a 
radiation-related thoracic aneurysm, but on reviewing the 
veteran's history, examining the record, and talking with the 
veteran, it was his belief that the veteran had a classic 
traumatic rupture of the thoracic aorta which probably bled 
slowly, and gradually increased in size over the years.  The 
examiner believed that there was no relation between the 
aneurysm and the metastatic carcinoma, the right thoracotomy, 
or the left supraclavicular lymph node excision.  The VA 
examiner stated that the anatomy was greatly distant from the 
site of the rupture.  He believed that it was a traumatic 
rupture which had no relation to the embryonal cell carcinoma 
or to the operative procedures to excise metastases.  The VA 
examiner also stated that one would have to postulate 
extraordinary incompetence by the surgeon to accept the 
veteran's assertion that the aneurysm was secondary to the 
thoracic surgery.

A September 1996 record of phone conversation indicates that 
the veteran called his primary VA physician.  The veteran 
explained his theory that the aortic aneurysm was a result of 
the VA surgical procedure performed for removal of the 
mediastinal tumor.  This record indicates that the primary 
physician told the veteran that he thought that the veteran 
had a legitimate thought and told the veteran to talk to a 
particular VA specialist.

The VA specialist whom the veteran asserted supported his 
claim wrote a statement in April 1997.  He stated that he was 
a staff cardiologist at the VA medical center.  He had 
performed a transesophageal echocardiogram on the veteran to 
access a possible aortic aneurysm in March 1996.  The 
examiner noted that although aneurysms located in the 
position of the veteran's aneurysm are usually traumatic in 
origin, other possibilities for the cause of such an aneurysm 
do exist, including the original tumor.  On occasion tumors 
may involve the wall of the aorta and weaken the aorta.  The 
relationship between the veteran's surgical procedure to 
remove the tumor and the aortic aneurysm was uncertain.  The 
physician noted that the veteran had approached him for an 
opinion regarding the likelihood that the surgery caused the 
aortic aneurysm.  He noted that the differential diagnosis of 
the aortic aneurysm included trauma as well as complications 
related to the tumor.  However, it was his experience that it 
was very, very rare that a surgical procedure would cause an 
aortic aneurysm in that location.

The veteran appeared before a hearing officer at the RO in 
May 1997.  The veteran testified that the motor vehicle 
accidents that he had been in had not resulted in trauma to 
his chest.  The veteran stated that despite the April 1997 
letter from the VA cardiologist, he remembered that the 
cardiologist firmly stated to him that the aneurysm had 
ruptured into the wall of the scar tissue from the tumor 
removed 10 years previously.  He also claimed that the VA 
physician stated that the wall of the scar tissue was weaker 
than the wall of the aorta.  The veteran testified that his 
VA primary physician told him that the aneurysm did not come 
from automobile accident trauma and that he believed that it 
was caused by the tumor.  The veteran stated that his VA 
primary physician did not want to get involved in the 
controversy.  

At the veteran's hearing before the undersigned in October 
1998, he testified that he thought that if the VA physicians 
had not delayed in removing his tumor the aneurysm might not 
have developed.  No doctor had told him that, but he thought 
that the medical treatise, Cance, Principles and Practices of 
Oncology, supported his theory.  He reported that he had 
applied for, and been turned down for Social Security 
disability benefits.  The veteran testified that he did not 
believe that the Social Security Administration had any 
medical records supportive of his VA claims.  The veteran 
stated that the location of the aneurysm was the same 
location of the removed tumor.  At the hearing the veteran 
submitted a copy of a video tape of the March 1996 
tranesophageal echo procedure and a copy of a portion of the 
treatise, Cancer, Principles and Practice of Oncology.  The 
copied article from the treatise makes no reference to 
aneurysms.

At the hearing the veteran also submitted a September 1998 
letter from a private physician, Lawrence D. Carlson, M.D.  
Dr. Carlson stated that the veteran was found to have an 
aneurysm of his aorta in 1991.  In 1986 he had a tumor 
removed from that same area between his lungs.  In 1988 he 
was involved in two motor vehicle accidents.  Based on those 
facts Dr. Carlson could not see how the aneurysm could have 
been caused by the accidents.

During the pendency of this appeal, 38 U.S.C. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute could be viewed as less favorable to the veteran's 
claim; however, since the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  See VAOPGCPREC 40-97. 

Where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA hospital, 
medical, or surgical treatment, disability compensation shall 
be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1998).  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b).  

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

The veteran has stated that his VA primary physician and the 
VA cardiologist have told him that his aortic aneurysm 
resulted from the tumor removal surgery that VA physicians 
performed in 1985.  However, the record does not support the 
veteran's contentions.  The record of the phone conversation 
with the veteran's primary care VA physician indicates that 
he only told the veteran that the veteran's belief that the 
aneurysm was caused by the tumor operation was a legitimate 
thought.  The record does not show that this physician made 
any positive association between the aortic aneurysm and the 
tumor surgery.  Rather, he recommended that the veteran 
discuss his theory with a specialist.  While the VA 
cardiologist who addressed the etiology of the aortic 
aneurysm in April 1997 did not rule out a connection between 
VA tumor surgery and the aortic aneurysm, he stated that it 
would be very, very rare that a surgical procedure would 
cause an aortic aneurysm in the location the veteran 
experienced the aneurysm.  

The Board has also considered the September 1998 letter from 
Dr. Carlson.  Dr. Carlson expressed an opinion that the 
veteran's aortic aneurysm was not caused by trauma from the 
motor vehicle accidents he experienced.  However, Dr. Carlson 
made no opinion as to the cause of the aortic aneurysm.  He 
did not state that there was any relationship between the VA 
tumor surgery and the aortic aneurysm. 

Not only did the VA cardiologist state that it would be very, 
very rare for the tumor surgery to cause the aortic aneurysm, 
but a July 1996 VA examiner, after an examination of the 
veteran and his medical history, stated that there was no 
relationship between the veteran's 1985 tumor surgery and the 
aortic aneurysm diagnosed in 1991.  The foregoing medical 
opinions addressing the etiology of the aortic aneurysm 
establish that it is more likely than not that the aneurysm 
is not etiologically to the VA surgery in 1985.  Therefore, 
the Board finds that compensation for an aortic aneurysm as a 
result of VA medical treatment is not warranted.  38 U.S.C.A. 
§§ 1151, 5107; 38 C.F.R. § 3.358.  

The veteran also seeks service connection for an aortic 
aneurysm as secondary to the service-connected metastatic 
mediastinal mass.  He asserts that the service-connected 
tumor weakened the lining of his aorta resulting in the 
aneurysm.  While this was noted to be a possible scenario by 
the VA cardiologist in his September 1998 statement, none of 
the medical evidence of record, including the clinical 
records and the VA examination reports, have indicated that 
the veteran's aortic aneurysm was as likely as not due to the 
service-connected tumor.  Furthermore, the July 1996 VA 
examiner stated that there was no relationship between the 
service-connected metastatic mediastinal mass and the aortic 
aneurysm.  The Board has considered the veteran's contentions 
that the aneurysm was caused by the tumor, however, as a 
layperson he is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  Since 
the competent medical evidence of record establishes that the 
service-connected metastatic mediastinal mass probably did 
not cause or worsen the aortic aneurysm, secondary service 
connection for the aortic aneurysm is not warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
aortic aneurysm as a result of VA treatment is denied.

Entitlement to service connection for an aortic aneurysm as 
secondary to a service-connected metastatic mediastinal mass 
is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

